                   Case 1:20-cv-03465-LGS Document 8 Filed 06/11/20 Page 1 of 1

SCHWARTZ
S LADKUS
 R EICH
 G REENBERG                                   Michael Gottlieb - Direct: 212-743-7054   mgottlieb@ssrga.com
 A TLAS   1LP




                                                               June 10, 2020

      Via ECF
      Honorable Lorna G. Schofield
      United States District Court, SDNY
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street
      New York, NY 10007-1312


                       Re:     SurgiCare of Manhattan v. United Healthcare Insurance Company
                               Docket No.:20-03465


      Your Honor:

              This firm represents Plaintiff, SurgiCare of Manhattan, in the above-referenced action.
      While Defendant has yet to enter an appearance in this matter, Plaintiff writes to inform the court
      that the parties are currently engaged in preliminary settlement discussions. In this regard,
      Plaintiff respectfully requests an adjournment of the Rule 16 conference, currently scheduled for
      June 18, 2020. Pursuant to discussions with Defendant, Plaintiff anticipates that by June 28,
      2020, either the matter will have settled, or Defendant will enter an appearance and answer
      Plaintiffs Complaint.

                As always, we thank the Court for its courtesies in this regard.

Application GRANTED IN PART. The Court construes this letter as a request for an extension to
Defendant's deadline to answer. Defendant shall answer, move or otherwise respond to the
Complaint by June 28, 2020.                             Respectfully subm.

Plaintiff's request to adjourn the initial pretrial conference is GRANTED IN PART. The Court does not
ordinarily adjourn initial pretrial conferences pending an answer or settlement discussions. The initial
pretrial conference, scheduled for June 18, 2020, is ADJOURNEDMichaeltoGottlie
                                                                        July 2, 2020, at 10:40 a.m. The
parties shall file the joint letter and proposed case management plan by June 25, 2020.

Dated: June 11, 2020
       New York, New York




                                   444 Madison Avenue, New York, NY 10022
                          Main: 212-743-7000 - Fax: 212-743-7001 - www.ssrga.com
